 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   SANDRA SCHMID
 7                            IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNI
 9   UNITED STATES OF AMERICA,                         Case No. 1:19-mj-00042-SAB
10                   Plaintiff,                        STIPULATION TO EXTEND
                                                       BRIEFING SCHEDULE
11           vs.                                       ORDER
12   SANDRA SCHMID,
13                   Defendant.
14
15
16          IT IS HEREBY STIPULATED, by and between the parties, through their respective

17   counsel, Assistant United States Attorneys Jeffrey Spivak and William Taylor, counsel for

18   plaintiff, and Assistant Federal Defender Matthew Lemke, counsel for defendant Sandra Schmid,

19   that the briefing schedule be extended. Specifically, that the deadlines currently set for

20   September 26, 2019 and October 10, 2019 be extended to September 30, 2019 and October, 14,

21   2019, respectively. The parties request that the status conference currently set for October 17,

22   2019, remain as scheduled. Defense counsel requests this short extension in order to conduct

23   additional research, complete investigation, and consult with colleagues at the Office of the

24   Federal Defender.

25
26
27
28
 1                                                Respectfully submitted,
 2                                                MCGREGOR W. SCOTT
                                                  United States Attorney
 3
 4   Date: September 26, 2019                     /s/ Jeffrey Spivak
                                                  JEFFREY SPIVAK
 5                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 6
                                                  HEATHER E. WILLIAMS
 7                                                Federal Defender
 8
 9   Date: September 26, 2019                     /s/ Matthew Lemke
                                                  MATTHEW LEMKE
10                                                Assistant Federal Defender
                                                  Attorney for Defendant
11                                                SANDRA SCHMID
12
13                                              ORDER
14            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the briefing schedule
15   be extended by four day as to initial motions only. Affirmative motions will be filed on or by
16   September 30, 2019. Any responsive motions will be filed on or by October 10, 2019. The
17   motion hearing will remain scheduled for October 17, 2019, at 10:00 a.m.
18
19
20   IT IS SO ORDERED.
21   Dated:     September 27, 2019
22                                                     UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27

28
